Case 3:18-cv-00941-RDM Document 40 Filed 10/23/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN B. HAUSE, ;
: Civil Action No. 3:18-CV-0941
Plaintiff, : (JUDGE MARIANI)

V.

ANDREW SAUL,
Commissioner of Social Security,’

Defendant.

ORDER

AND NOW, THIS 2 3 DAY OF OCTOBER 2020, upon consideration of

Plaintiffs Application for Attorney Fees Under the Equal Access to Justice Act, 28-USCS §
2412 (Doc. 32) and all relevant documents, for the reasons discussed in the simultaneously
filed Memorandum Opinion, IT IS HEREY ORDERED THAT:
1. Plaintiffs Application for Attorney Fees Under the Equal Access to Justice Act, 28-
USCS § 2412” (Doc. 32) is GRANTED AS MODIFIED;
2. Plaintiff is awarded a total of $8511.06 in attorney fees and $153.00 in administrative

fees for a total award of $8,664.06.

 

1 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
Commissioner Andrew Saul is automatically substituted as the named defendant in place of the former
Acting Commissioner of Social Security, Nancy A. Berryhill. See Fed. R. Civ. P. 25(d) (“An action does not
abate when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
office while the action is pending. The officer's successor is automatically substituted as a party’).
Case 3:18-cv-00941-RDM Document 40 Filed 10/23/20 Page 2 of 2

3. The award is payable to Plaintiff and is to be mailed to Plaintiff's counsel’s office.

  

AI Vt WM Aly
Robert D. Mariani
United States District Judge

 
